EVERETT, Chief Judge
(concurring in the result).
On the basis of the rationale expressed in my separate opinion in United States v. Martin, 20 M.J. 227, 231 (C.M.A.1985), I concur in the result reached by Judge Cox in answer of the certified question.
The challenged evidence apparently addressed Silva’s attempt to persuade the girls not to report his acts. I am not convinced this evidence was very important in adjudging an appropriate sentence. On the other hand, there is a human risk here that the court-martial members — at least, subconsciously — will “punish” the accused for this uncharged misconduct. Accordingly, the military judge here bore a serious responsibility under Mil.R.Evid. 403 to weigh the probative value of this evidence against the danger of unfair prejudice to the accused, and reviewing authorities shoulder a corresponding responsibility to ensure that the military judge did not abuse his discretion in this regard.
Because this case now will be returned to the Court of Military Review for further consideration in light of our resolution of the certified issue, I shall defer at this time to that court’s consideration of the appropriate balance under Mil.R.Evid. 403.